Exhibit 10.3

EXECUTION VERSION

 

 

AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT

by and among

RACKSPACE TECHNOLOGY, INC.,

DPH 123, LLC,

ACE INVESTMENT HOLDINGS, LLC,

AP VIII INCEPTION HOLDINGS, L.P.

and,

solely for purposes of Section 4.1,

ABRY PARTNERS VIII, L.P.

Dated as of August 4, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

Interpretation

     5  

ARTICLE II DISPOSITIONS

     6  

Section 2.1

 

Disposition and Joinders

     6  

ARTICLE III [RESERVED]

     7  

ARTICLE IV GOVERNANCE AND ADDITIONAL AGREEMENTS

     7  

Section 4.1

 

Board Composition

     7  

Section 4.2

 

Matters Requiring Approval of the Sponsor Fund

     9  

Section 4.3

 

Assurances

     10  

ARTICLE V NOTICES

     10  

Section 5.1

 

Notices

     10  

ARTICLE VI CERTAIN OTHER AGREEMENTS

     10  

Section 6.1

 

Books and Records; Access

     10  

Section 6.2

 

Sharing of Information

     11  

Section 6.3

 

Confidential Information

     12  

Section 6.4

 

Antitrust and Regulatory Matters

     14  

ARTICLE VII MISCELLANEOUS

     14  

Section 7.1

 

GOVERNING LAW

     14  

Section 7.2

 

Binding Effect

     15  

Section 7.3

 

Amendment

     15  

Section 7.4

 

Termination

     15  

Section 7.5

 

Specific Performance

     15  

Section 7.6

 

Counterparts

     15  

Section 7.7

 

Severability

     16  

Section 7.8

 

Further Assurances

     16  

Section 7.9

 

Submission to Jurisdiction

     16  

Section 7.10

 

Waiver

     17  

Section 7.11

 

WAIVER OF JURY TRIAL

     17  

Section 7.12

 

Entire Agreement

     17  

Section 7.13

 

No Third Party Beneficiaries

     17  

Section 7.14

 

Changes in Company Group Equity Securities

     17  

Section 7.15

 

No Recourse

     18  

Section 7.16

 

Issuance of Additional Units to the ABRY Investor

     18  

Section 7.17

 

Aggregation of Units

     18  

Section 7.18

 

Assignment

     19  



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

This AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT dated as of August 4, 2020
(this “Agreement”), by and among (i) RACKSPACE TECHNOLOGY, INC., a Delaware
corporation (the “Company”), (ii) DPH 123, LLC, a Delaware limited liability
company (“Datapipe”), (iii) ACE INVESTMENT HOLDINGS, LLC, a Delaware limited
liability company (“ACE”), (iv) AP VIII INCEPTION HOLDINGS, L.P., a Delaware
limited partnership (“AP VIII Holdings,” and together with any other member of
the Apollo Group to whom Company Group Equity Securities are Disposed or that
otherwise owns or acquires record or beneficial ownership of Company Group
Equity Securities (other than any Co-Invest HoldCo, except to the extent
provided in Section 7.17), the “Sponsor Fund”), and (v), solely for purposes of
Section 4.1, ABRY Partners VIII, L.P., a Delaware limited partnership.

WHEREAS, the Company, ACE and the Sponsor Fund have entered into the Investor
Rights Agreement, dated as of November 3, 2016 (the “Original ACE Agreement”);

WHEREAS, the Company, Datapipe and the Sponsor Fund have entered into that
certain Investor Rights Agreement, dated as of November 15, 2017 (the “Original
Datapipe Agreement”); and

WHEREAS, in connection with, and effective upon, the date of completion of the
initial public offering of the Company, (i) the Company, ACE and the Sponsor
Fund wish to enter into the this Agreement, which shall replace and supersede
the Original ACE Agreement in its entirety, and (ii) the Company, Datapipe and
the Sponsor Fund wish to enter into this Agreement, which shall replace and
supersede the Original Datapipe Agreement in each case in its entirety, in each
case to set forth their agreements with respect to certain matters concerning
the Company.

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) As used in this Agreement:

“ABRY Investors” means, collectively, ACE and Datapipe and any Permitted
Transferee of any ABRY Investor.

“Affiliate” means, with respect to any Person, (a) any Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, or (b) any Person who is a general
partner, member, partner, managing director, manager, officer, director,
stockholder or principal of such Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common



--------------------------------------------------------------------------------

control with,” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies (whether through ownership
of securities or any partnership or other ownership interest, by contract or
otherwise) of a Person. Notwithstanding the foregoing, (1) except as otherwise
specified herein, none of the Apollo Group, the Sponsor Fund or the other
Holders shall be considered an Affiliate of (i) any portfolio company in which
the Apollo Group, the Sponsor Fund or such other Holders or any of their
respective investment fund affiliates have made a debt or equity investment (and
vice versa), (ii) any limited partner of, non-managing member of, or other
similar direct or indirect investor in, the Apollo Funds or (iii) any portfolio
company in which any limited partner of, non-managing member of, or other
similar direct or indirect investor in the Apollo Group, the Sponsor Fund, other
Holders or any of their respective affiliates have made a debt or equity
investment (and vice versa), and none of the Persons described in clauses
(i) through (iii) of this definition shall be considered an Affiliate of each
other (the exclusion in this clause (1), the “Affiliate Exclusion”), and
(2) each of the Holders (other than the Sponsor Fund and any Co-Invest HoldCo)
shall not be considered an Affiliate of the Company, the Sponsor Fund or the
Apollo Group. Notwithstanding anything to the contrary herein, to the extent
that AGS would be considered an “Affiliate” of the Sponsor Fund or any of its
Affiliates, AGS shall not be considered such an “Affiliate” of the Sponsor Fund
or any of its Affiliates when AGS acts as a broker-dealer, underwriter,
placement agent, initial purchaser, arranger or lender or in any similar role in
the ordinary course of its business. For the avoidance of doubt, any Person that
is, directly or indirectly, controlled by ABRY Partners II, LLC shall be an
Affiliate of the ABRY Investors.

“AGS” means Apollo Global Securities, LLC, a Delaware limited liability company.

“Antitrust Laws” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
the Sherman Antitrust Act of 1890, the Clayton Antitrust Act of 1914, the
Federal Trade Commission Act of 1914 and all other Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or significant impediments or lessening
of competition or the creation or strengthening of a dominant position through
merger or acquisition, in each case as amended from time to time or any
successor thereto.

“Apollo Funds” means Apollo Investment Fund VIII, L.P., Apollo Overseas Partners
(Delaware 892) VIII, L.P., Apollo Overseas Partners (Delaware) VIII, L.P. and
Apollo Overseas Partners VIII, L.P and their respective alternative investment
vehicles.

“Apollo Group” means Apollo Management VIII, L.P. and AP VIII Holdings,
collectively with each of their respective Affiliates (it being agreed that the
Affiliate Exclusion shall apply to all uses of the term “Apollo Group” in this
Agreement unless otherwise specified). Notwithstanding anything to the contrary
herein, to the extent that AGS would be considered a member of the “Apollo
Group”, AGS shall not be considered such a member of the “Apollo Group” when AGS
acts as a broker-dealer, underwriter, placement agent, initial purchaser,
arranger or lender or in any similar role in the ordinary course of its
business.

“Apollo Group Related Person” means (x) any member of the Apollo Group
(disregarding the Affiliate Exclusion) or (y) any Person who is a general
partner, partner, managing director, manager, officer, director, employee or
principal of any member of the Apollo Group (disregarding the Affiliate
Exclusion) (including any Apollo Board Nominee) or any Affiliate (disregarding
the

 

2



--------------------------------------------------------------------------------

Affiliate Exclusion) of any of the foregoing (it being agreed that the Affiliate
Exclusion shall be disregarded for purposes of all uses of the term “Apollo
Group Related Person” in this Agreement). Notwithstanding anything to the
contrary herein, to the extent that AGS would be considered an “Apollo Group
Related Person”, AGS shall not be considered such an “Apollo Group Related
Person” when AGS acts as a broker-dealer, underwriter, placement agent, initial
purchaser, arranger or lender or in any similar role in the ordinary course of
its business.

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Bylaws” means the second amended and restated bylaws of the Company, the same
as may be amended or restated from time to time.

“Charter” means the second amended and restated certificate of incorporation of
the Company, the same as may be amended or restated from time to time.

“Co-Invest HoldCo” means AP Inception Co-Invest, L.P., a Delaware limited
partnership and any other investment fund or account managed or advised by an
Affiliate of the Sponsor Fund that is organized for the purpose of co-investing
in Company Group Equity Securities alongside AP Inception Co-Invest, L.P. and AP
VIII Holdings in the Company.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Company Confidential Information” means any confidential and proprietary
information, documents and materials of the Company and its Subsidiaries and all
of the foregoing’s respective investors, financing sources, partners, employees,
officers, directors, managers, consultants, representatives, analyses, models,
securities positions, purchases, sales, investments, activities, business,
affairs or other transactions or matter, in each case that are provided by or on
behalf of the Company.

“Company Group Equity Securities” means any Equity Securities issued by the
Company or any of its Subsidiaries.

“Disposition” means any direct or indirect transfer, assignment, exchange, gift,
pledge, encumbrance, hypothecation or sale or any other disposition, of Company
Group Equity Securities, or any legal, economic or beneficial interest in any
Company Group Equity Securities (in each case, whether by merger, consolidation
or otherwise, whether held in its own right or by its representative and whether
voluntary or involuntary or by operation of law). “Dispose” and “Disposed” have
correlative meanings.

“Equity Securities” has the meaning ascribed to such term in Rule 405
promulgated under the Securities Act as in effect on the date hereof.

“Governmental Authority” means any international, national, federal, state,
provincial or local governmental, regulatory or administrative authority,
agency, commission, court, tribunal, arbitral body or self-regulated entity
(including any stock exchange), whether domestic or foreign.

 

3



--------------------------------------------------------------------------------

“Holder” means any Person holding shares of Common Stock of the Company.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, ordinance, code, decree,
order, judgment, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Authority and any order or decision of an
applicable arbitrator or arbitration panel.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
September 6, 2017, by and among the Company, Rackspace Technology Global, Inc.
(f.k.a Rackspace Hosting, Inc.), Datapipe, Drake Merger Sub I, Inc., Drake
Merger Sub II, LLC, Inception Intermediate, Inc., Inception Parent, Inc.,
Datapipe Parent, Inc., and, solely with respect to Section 7.13 and
Section 11.18 thereof, the Key Stockholders (as defined therein), as the same
may be amended, supplemented or otherwise modified from time to time.

“Percentage Interest” means, with respect to any Holder at any time, the
percentage reflecting the share of such Holder’s economic interest in the
aggregate issued and outstanding Company Group Equity Securities.

“Permitted Transferee” means, with respect to the ABRY Investors, any Affiliate
of the ABRY Investors that is not a competitor of the Company or any of its
Subsidiaries; provided, that in no event shall (x) a portfolio company in which
the ABRY Investors or any of their respective Affiliates has made direct or
indirect debt or equity investment (and vice versa), (y) any Holder (other than
the Sponsor Fund) or (z) any investment fund or vehicle or account managed or
advised by an Affiliate of the ABRY Investors (or any successor thereto) that is
organized for the purpose of co-investing or syndicating the ABRY Investors’
direct or indirect interest in Company Group Equity Securities to third parties
alongside the ABRY Investors be deemed a Permitted Transferee. With respect to
any other Holder, “Permitted Transferee” means any Affiliate that is not a
competitor of the Company or any of its Subsidiaries.

“Person” means any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, firm, Governmental Authority or other enterprise, association,
organization or entity of any kind, whether domestic or foreign.

“Representative” means, with respect to any Person, the investors, financing
sources, partners, employees, officers, directors, managers, consultants and
representatives of such Person.

“Rollover Agreement” means the Rollover Agreement, dated as of November 3, 2016,
by and among Inception TopCo, Inc. and ACE.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Sponsor Fund Confidential Information” means any confidential and proprietary
information, documents and materials of the Sponsor Fund and its Subsidiaries
and all of the foregoing’s respective investors, financing sources, partners,
employees, officers, directors, managers, consultants, representatives,
analyses, models, securities positions, purchases, sales, investments,
activities, business, affairs or other transactions or matters, in each case
that are provided by or on behalf of the Sponsor Fund.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means each Person in which another Person owns or controls,
directly or indirectly, capital stock or other Equity Securities representing
more than 50% of the outstanding voting stock or other Equity Securities.

(b) The following additional terms shall have the meanings specified in the
indicated Section of this Agreement:

 

Term

  

Section

ABRY Board Nominee

  

4.1(c)

ABRY Nomination Condition

  

4.1(c)

ACE

  

Preamble

Affiliate Exclusion

  

1.1(a)

Agreement

  

Preamble

AP VIII Holdings

  

Preamble

Apollo Board Nominee

  

4.1(b)

Company

  

Preamble

Company Confidential Information

  

6.3(c)

Datapipe

  

Preamble

Director

  

4.1(a)

Information

  

6.1

Original ACE Agreement

  

Recitals

Original Datapipe Agreement

  

Recitals

Receiving Party

  

6.3(a)

Related Parties

  

7.15

Related Party

  

7.15

Sponsor Fund

  

Preamble

Sponsor Fund Confidential Information

  

6.3(c)

Sponsor Percentage Interest

  

4.1(b)

Section 1.2 Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (a) references to the terms Article,
Section, paragraph, Annex and Exhibit are references to the Articles, Sections,
paragraphs, Annexes and Exhibits to this Agreement unless otherwise specified;
(b) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including Exhibits hereto; (c) references
to “$” or “Dollars” shall mean United States dollars; (d) the words “include,”
“includes,” “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (e) the
word “or” shall not be exclusive; (f) references to “written” or “in writing”
include in electronic form; (g) provisions shall apply, when appropriate, to
successive events and transactions; (h) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) each of the Company, AP VIII Holdings and
the ABRY Investors has participated in the negotiation and drafting of this
Agreement and if an ambiguity or

 

5



--------------------------------------------------------------------------------

question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or burdening either party by virtue of the authorship of
any of the provisions in this Agreement; (j) a reference to any Person includes
such Person’s permitted successors and assigns; (k) references to “days” mean
calendar days unless Business Days are expressly specified; (l) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; (m)
the terms “party”, “party hereto”, “parties” and “party hereto” shall mean a
party to this Agreement and the parties to this Agreement, as applicable, unless
otherwise specified; (n) with respect to the determination of any period of
time, “from” means “from and including”; (o) any deadline or time period set
forth in this Agreement that by its terms ends on a day that is not a Business
Day shall be automatically extended to the next succeeding Business Day; and
(p) the gender of all words used herein shall include the masculine, feminine
and neuter, and the number of all words shall include the singular and plural.
Any agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time may be amended,
supplemented, restated or modified, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes.

ARTICLE II

DISPOSITIONS

Section 2.1 Disposition and Joinders. When any shares of Common Stock or other
Company Group Equity Securities are Disposed of to a Permitted Transferee:

(a) any Disposition or attempted or purported Disposition by the ABRY Investors
in violation of this Agreement shall be null and void ab initio, and the Company
shall not be required to give effect to such attempted or purported Disposition
on the books and records of the Company;

(b) it shall be a condition of any Disposition by the ABRY Investors (A) if the
transferee is not a party to this Agreement that such Disposition not be
effected unless and until such transferee has entered into a customary joinder
agreement to this Agreement and such further documents, in the reasonable
judgment of the Company, as may be necessary to make such Person a party hereto
and bound by the obligations, and in accordance with Section 7.18(b) entitled to
the rights, of the ABRY Investors set forth herein (in each case, in a form
satisfactory to the Sponsor Fund in its reasonable discretion), (B) that the
ABRY Investors shall have complied with their obligations set forth in this
Agreement with respect to such Disposition and (C) such Disposition complies
with all requirements of applicable Law; and

(c) it shall be a condition of any Disposition by the ABRY Investors that the
Disposition shall not impose material liability or material reporting
obligations on the Company or any Holder in any jurisdiction, whether domestic
or foreign, or result in the Company or any Holder becoming subject to the
jurisdiction of any court or governmental entity anywhere (other than for
matters in connection with such Disposition), other than the jurisdictions,
courts and governmental entities in which the Company or such Holder, as
applicable, is then subject to such liability, reporting obligation or
jurisdiction.

 

6



--------------------------------------------------------------------------------

ARTICLE III

[RESERVED]

ARTICLE IV

GOVERNANCE AND ADDITIONAL AGREEMENTS

Section 4.1 Board Composition.

(a) General. Each member of the Board (each, a “Director”) of the Company shall
serve for the time periods set forth in the Charter or Bylaws. Subject to
Section 4.2, without limiting the Sponsor Fund’s or the ABRY Investors’ rights
pursuant to this Section 4.1, the Board may increase or decrease its size in
accordance with the provisions of the Charter and Bylaws. The Charter and Bylaws
and the organizational documents of the Company’s Subsidiaries, as they may be
amended from time to time subject to the terms and conditions of this Agreement,
shall not at any time be inconsistent with the terms of this Agreement.

(b) Nomination by the Sponsor Fund. For so long as the Percentage Interest of
the Sponsor Fund (for the avoidance of doubt, together with any Co-Invest
HoldCo) (the “Sponsor Percentage Interest”) is at least 5%, the Sponsor Fund
shall have the right, but not the obligation, to nominate for election to the
Board by the Company’s stockholders a number of Directors (any such nominee, an
“Apollo Board Nominee”) that equals the Sponsor Percentage Interest multiplied
by the total number of Directors comprising the Board (for the avoidance of
doubt, including any vacancies and newly created directorships), and rounded up
to the nearest whole number. No delay by the Sponsor Fund in nominating its
Apollo Board Nominees shall impair its right to subsequently nominate its Apollo
Board Nominees. In the event that the Sponsor Fund has nominated less than the
total number of nominees the Sponsor Fund shall be entitled to nominate pursuant
to this Section 4.1(b), the Sponsor Fund shall have the right, at any time, to
nominate such additional nominees to which it is entitled, in which case, the
Company and the Directors shall take all necessary corporate actions, to the
fullest extent permitted by applicable law, to (x) enable the Sponsor Fund to
nominate and effect the election or appointment of such additional individuals,
whether by increasing the size of the Board, or otherwise, and (y) effect the
election or appointment of such additional individuals nominated by the Sponsor
Fund to fill such newly-created directorships or to fill any other existing
vacancies.

(c) Nomination by the ABRY Investors. ABRY Partners VIII, L.P. shall have the
right, but not the obligation, to nominate for election to the Board by the
Company’s stockholders one (1) Director (the “ABRY Board Nominee”) for so long
as the ABRY Investors continue to own at least fifty percent (50%) of Company
Group Equity Securities purchased and held by the ABRY Investors as of the
Closing (as defined in the Merger Agreement) (the “ABRY Nomination Condition”),
subject to applicable SEC and stock exchange rules and standards. No delay by
ABRY Partners VIII, L.P. in nominating an ABRY Board Nominee shall impair its
right to subsequently nominate such ABRY Board Nominee. In the event that ABRY
Partners VIII, L.P. has not nominated the nominee ABRY Partners VIII, L.P. shall
be entitled to nominate pursuant to this Section 4.1(c), ABRY Partners VIII,
L.P. shall have the right, at any time, to nominate the nominee to which they
are entitled, in which case, the Company and the Directors

 

7



--------------------------------------------------------------------------------

shall take all necessary corporate actions, to the fullest extent permitted by
applicable law, to (x) enable ABRY Partners VIII, L.P. to nominate and effect
the election or appointment of such individual, whether by increasing the size
of the Board, or otherwise, and (y) effect the election or appointment of such
additional individual nominated by ABRY Partners VIII, L.P. to fill such
newly-created directorship or to fill any other existing vacancy. In the event
that the ABRY Nomination Condition is no longer satisfied, ABRY Partners VIII,
L.P. shall have no right to nominate the ABRY Board Nominee and ABRY Partners
VIII, L.P. shall take all actions necessary, appropriate or otherwise requested
by the Company or the Sponsor Fund to cause the ABRY Board Nominee to resign or
be removed from the Board. The ABRY Board Nominee shall be entitled to the same
notice and information rights as all other members of the board of directors (or
other similar body) of the Company or its applicable Subsidiary or any member of
the applicable committee thereof. The ABRY Investors and the ABRY Board Nominee
will be entitled to customary expense reimbursement (including in respect of
director expenses) on the same terms as Apollo Group Related Persons (including
Apollo Board Nominees) and reasonable expenses of counsel in the event of any
action for which legal advice is appropriate, and the ABRY Board Nominee shall
be entitled to indemnification, exculpation and advancement on the same terms as
the Apollo Board Nominees, as applicable.

(d) Vacancies. In the event that a vacancy is created at any time by the death,
resignation, removal, disqualification or other cause of any Apollo Board
Nominee or ABRY Board Nominee, including the failure of any Apollo Board Nominee
or ABRY Board Nominee to be elected, the Sponsor Fund or ABRY Partners VIII,
L.P., as applicable, shall have the right to designate a replacement to fill
such vacancy (but only if the Sponsor Fund or ABRY Partners VIII, L.P., as
applicable, would be then entitled to nominate such designee pursuant to
Section 4.1(b) or Section 4.1(c), as applicable). The remaining Directors and
the Company shall, to the fullest extent permitted by applicable law, take all
actions necessary at any time and from time to time to cause the vacancy created
thereby to be filled by the individual so designated and to cause the Board to
elect such designee to the Board as soon as possible.

(e) Assurances. The Company agrees, to the fullest extent permitted by
applicable law, to include in the slate of nominees recommended by the Board for
election at any meeting of stockholders (and in any election by written consent)
called for the purpose of electing directors the persons nominated pursuant to
this Section 4.1 and to nominate and recommend each such individual to be
elected as a Director as provided herein, and to use the same efforts to cause
the election of such nominees as it uses to cause other nominees recommended by
the Board to be elected, including soliciting proxies or consents in favor
thereof. The Company is entitled, solely for the purposes set forth in this
Section 4.1(e), to identify such individual as an Apollo Board Nominee or an
ABRY Board Nominee pursuant to this Agreement. The Company and the Directors
shall, to the fullest extent permitted by applicable law, take all actions
necessary at any time and from time to time so that (i) an Apollo Board Nominee
will not be removed from the Board without the approval of the Sponsor Fund, so
long as the Sponsor Percentage Interest is at least 5% and (ii) an ABRY Board
Nominee will not be removed from the Board without the approval of ABRY Partners
VIII, L.P. (provided, that the ABRY Nomination Condition is satisfied).

(f) Corporate Opportunities. The Charter (and equivalent organizational
documents of each Subsidiary of the Company) shall at all times include a waiver

 

8



--------------------------------------------------------------------------------

of any interest or expectancy of the Company or any such Subsidiary in, or in
being offered an opportunity to participate in, any business opportunity, and of
any other “corporate opportunity” or similar restriction, in favor of the ABRY
Investors, the Sponsor Fund, and their respective Affiliates (disregarding the
Affiliate Exclusion) and the respective Representatives of the foregoing to the
fullest extent permitted by law, including pursuant to Section 122(17) of the
Delaware General Corporation Law.

Section 4.2 Matters Requiring Approval of the Sponsor Fund(a) . For so long as
the Sponsor Percentage Interest is at least 33%, without the prior written
approval of the Sponsor Fund, the Company shall not, and shall (to the extent
applicable) cause each of its Subsidiaries not to:

(a) increase or decrease the size of the Board;

(b) incur indebtedness for borrowed money, in a single transaction or a series
of related transactions, aggregating to more than $100 million, except for
(i) borrowings under a revolving credit facility that has previously been
approved or is in existence (with no increase in maximum availability) on the
date of closing of the Company’s initial public offering or (ii) intercompany
indebtedness;

(c) issue additional Common Stock or Company Group Equity Securities of the
Company or any of its Subsidiaries where the value of any such issuance exceeds
$50 million in any single issuance, or an aggregate amount of $100 million
during a calendar year, other than (A) any award under any stockholder-approved
equity compensation plan or (B) any intra-company issuance among the Company and
its wholly-owned Subsidiaries;

(d) other than in the ordinary course of business with vendors, customers and
suppliers, enter into or effect any (A) acquisition by the Company or any
Subsidiary of the equity interests or assets of any Person, or the acquisition
by the Company or any Subsidiary of any business, properties, assets, or
Persons, in one transaction or a series of related transactions or
(B) disposition of assets of the Company or any Subsidiary or the shares or
other equity interests of any Subsidiary, in each case where the amount of
consideration for any such acquisition or disposition exceeds $50 million in any
single transaction, or an aggregate amount of $100 million in any series of
transactions during a calendar year;

(e) hire or terminate the Chief Executive Officer or the Chief Financial Officer
of the Company or designate any Chief Executive Officer or Chief Financial
Officer of the Company;

(f) merge or consolidate with or into any other entity, or transfer (by lease,
assignment, sale or otherwise) all or substantially all of the Company’s and its
Subsidiaries’ assets, taken as a whole, to another entity, or enter into or
agree to undertake any transaction that would constitute a “Change of Control”
(or similar term) as defined in the Company’s or its Subsidiaries’ principal
credit facilities or note indentures (other than, in each case, transactions
among the Company and its wholly-owned Subsidiaries);

(g) undertake any liquidation, dissolution or winding up of the Company;

 

9



--------------------------------------------------------------------------------

(h) effect any material change in the nature of the business of the Company and
its Subsidiaries, taken as a whole; or

(i) amend, modify or repeal (whether by merger, consolidation or otherwise) any
provision of the Charter, the Bylaws or equivalent organizational documents of
its Subsidiaries in a manner that adversely affects any affiliates of the
Sponsor Fund.

Section 4.3 Assurances. The Company and the Directors shall, to the fullest
extent permitted by applicable law, take all actions necessary at any time and
from time to time ensure that the Charter and Bylaws and the organizational
documents of the Company’s Subsidiaries facilitate and implement the terms and
conditions of, and do not at any time conflict with any provision of, this
Agreement.

ARTICLE V

NOTICES

Section 5.1 Notices. In the event a notice or other document is required to be
sent hereunder to the Company, to the Sponsor Fund or to the ABRY Investors, as
applicable, such notice or other document shall be given in writing, shall be
either personally delivered to the Company, to the Sponsor Fund or to the ABRY
Investors, as applicable, or delivered by an established delivery service by
which receipts are given or mailed by first-class mail, postage prepaid, or sent
by electronic mail, addressed to the party entitled to receive such notice or
other document pursuant to the contact information for each party set forth on
Annex I hereto. All notices, other communications or documents shall be deemed
to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) when sent, if by electronic mail (except if any error or “bounce
back” electronic mail message is received by the sender and, in such case, upon
actual receipt by the party to whom such notice or document is being sent);
(iii) five (5) Business Days after having been deposited in the mail, postage
prepaid, if mailed by first class mail; and (iv) on the first Business Day with
respect to which a reputable air courier guarantees delivery; provided, however,
that notices of a change of address shall be effective only upon receipt.
Without limiting the foregoing, each of the Company, the Sponsor Fund and the
ABRY Investors agrees to receive notice under the Charter and Bylaws or under
the Delaware General Corporation Law, or under the organizational documents and
applicable entity law of any Subsidiary of the Company, by electronic
transmission at the e-mail address on file with the Company, and the ABRY
Investors covenant and agree to keep a current e-mail address on file with the
Company for such purpose.

ARTICLE VI

CERTAIN OTHER AGREEMENTS

Section 6.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its

 

10



--------------------------------------------------------------------------------

Subsidiaries in accordance with generally accepted accounting principles,
subject to Section 6.3 hereof. For each of the Sponsor Fund and the ABRY
Investors, for so long as they beneficially owns 3% or more of the outstanding
shares of Common Stock, the Company shall, and shall cause its Subsidiaries to,
permit the Sponsor Fund or the ABRY Investors, as applicable, and, in each case,
its respective designated representatives, at reasonable times and upon
reasonable prior notice to the Company, to inspect, review and/or make copies
and extracts from the books and records of the Company or any of such
Subsidiaries and to discuss the affairs, finances and condition of the Company
or any of such Subsidiaries with the officers of the Company or any such
Subsidiary. For each of the Sponsor Fund and the ABRY Investors, for so long as
it beneficially owns 3% or more of the outstanding shares of Common Stock, the
Company, upon the written request of the Sponsor Fund or the ABRY Investors,
shall, and shall cause its Subsidiaries to, provide the Sponsor Fund or the ABRY
Investors, as applicable, in addition to other information that might be
reasonably requested by the Sponsor Fund or the ABRY Investors, as applicable,
from time to time, (i) direct access to the Company’s auditors and officers,
(ii) quarter-end reports to be provided within 45 days after the end of each
quarter, (iii) copies of all materials provided to the Board (or committee of
the Board) at the same time as provided to the Directors (or members of a
committee of the Board), (iv) access to appropriate officers and directors of
the Company and its Subsidiaries at such times as may be requested by the
Sponsor Fund or the ABRY Investors, as applicable, as the case may be, for
consultation with the Sponsor Fund or the ABRY Investors, as applicable, with
respect to matters relating to the business and affairs of the Company and its
Subsidiaries, (v) information in advance with respect to any significant
corporate actions, including, without limitation, extraordinary dividends, stock
redemptions or repurchases, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the Charter or Bylaws or the organizational documents of any of its
Subsidiaries, and to provide the Sponsor Fund or the ABRY Investors, as
applicable, with the right to consult with the Company and its Subsidiaries with
respect to such actions, (vi) flash data to be provided within ten days after
the end of each quarter and (vii) to the extent otherwise prepared by the
Company, operating and capital expenditure budgets and periodic information
packages relating to the operations and cash flows of the Company and its
Subsidiaries (all such information so furnished pursuant to this Section 6.1,
the “Information”); provided, that each of the Sponsor Fund and the ABRY
Investors may waive, in their sole discretion, in whole or in part, any right to
receive all or any portion of the Information contemplated by this Section 6.1
at any time. The Company agrees to consider, in good faith, the recommendations
of the Sponsor Fund or the ABRY Investors in connection with the matters on
which the Company is consulted as described above. Subject to Section 6.2, any
Affiliate of the Sponsor Fund or the ABRY Investors (and any party receiving
Information from the Sponsor Fund or the ABRY Investor) who shall receive
Information shall maintain the confidentiality of such Information in accordance
with Section 6.3, and the Company shall not be required to disclose any
privileged Information of the Company so long as the Company has used its
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such information to the Sponsor Fund and the ABRY Investors
without the loss of any such privilege.

Section 6.2 Sharing of Information. Individuals associated with each of the
Sponsor Fund and the ABRY Investors may from time to time serve on the Board or
the equivalent governing body of the Company’s Subsidiaries. The Company, on its
behalf and on behalf of its Subsidiaries, recognizes that such individuals
(a) will from time to time receive non-public information concerning the Company
and its Subsidiaries and (b) may (subject to the obligation

 

11



--------------------------------------------------------------------------------

to maintain the confidentiality of such information in accordance with
Section 6.3) share such information with other individuals associated with the
Sponsor Fund and the ABRY Investors, as applicable. Such sharing will be for the
dual purpose of facilitating support to such individuals in their capacity as
Directors (or members of the governing body of any Subsidiary) and enabling the
Sponsor Fund and the ABRY Investors, as applicable, as equityholders, to better
evaluate the Company’s performance and prospects. The Company, on behalf of
itself and its Subsidiaries, hereby irrevocably consents to such sharing.

Section 6.3 Confidential Information.

(a) Confidentiality Obligations. Each of the ABRY Investors and the Sponsor Fund
agrees that all Company Confidential Information is proprietary and confidential
to the Company, the ABRY Investors agree that all Sponsor Fund Confidential
Information is proprietary and confidential to the Sponsor Fund. The (x) ABRY
Investors (on behalf of themselves, their Affiliates and their Representatives)
agree that they will not, during or after the term of this Agreement, whether
through an Affiliate, Representative or otherwise, use Sponsor Fund Confidential
Information or Company Confidential Information or disclose Sponsor Fund
Confidential Information or Company Confidential Information to any Person for
any reason or purpose whatsoever, and (y) the Sponsor Fund (on behalf of itself,
its Affiliates and its Representatives) agrees that it will not, during or after
the term of this Agreement, whether through an Affiliate, Representative or
otherwise, use Company Confidential Information or disclose Company Confidential
Information to any Person for any reason or purpose whatsoever (the ABRY
Investors in clause (x) and the Sponsor Fund in clause (y), the “Receiving
Party”) except:

(i) to authorized representatives and employees of the Company or its
Subsidiaries and as otherwise is proper in the course of performing the
Receiving Party’s obligations hereunder or under any other agreement between
such Receiving Party and the Company or its Subsidiaries, or as a member of the
board of directors of any of the foregoing for the purpose of discharging such
member’s fiduciary or other duties to the Company or its Subsidiaries, provided
such member acts in good faith and in a manner such member reasonably believes
to be in the best interests of the Company or its Subsidiaries;

(ii) as part of such Receiving Party’s bona fide reporting or review procedures,
or in connection with such Receiving Party’s or its Affiliates’ bona fide fund
raising or marketing (subject to the recipients thereof being bound by
substantially similar confidentiality obligations and use restrictions as set
forth herein);

(iii) in accordance with Section 6.2;

(iv) to such Receiving Party’s (or any of its Affiliates’ (other than, with
respect to the ABRY Investors, their portfolio companies)) Affiliates (other
than, with respect to the ABRY Investors, their portfolio companies),
Representatives, agents, auditors, attorneys or other advisors on a “need to
know” basis; provided, that the Receiving Party shall notify such Persons of the
confidential nature of such Company Confidential Information or Sponsor Fund
Confidential Information, as applicable, and its obligations hereunder and
instruct such Persons to abide by the confidentiality and use restrictions set
forth herein applicable to such Persons (unless such advisors are otherwise
already bound by a duty of confidentiality to such Receiving Party);

 

12



--------------------------------------------------------------------------------

(v) in the case of Company Confidential Information or Sponsor Fund Confidential
Information, to any bona fide prospective purchaser of the Receiving Party or
assets of the Receiving Party or its Affiliates or the Company Group Equity
Securities held by such Holder, or bona fide prospective merger partner of such
Receiving Party or its Affiliates; provided, that such bona fide prospective
purchaser or bona fide prospective merger partner agrees to be bound by the
provisions of this Section 6.3 in a manner reasonably acceptable to the Company
and the Sponsor Fund;

(vi) in connection with the performance of any party’s obligations under this
Agreement;

(vii) in the case of the Sponsor Fund, to the limited partners of the Co-Invest
Holdco; or

(viii) as is required to be disclosed by order of a court of competent
jurisdiction, administrative body or governmental body, or by subpoena, summons
or legal process, or by law, rule or regulation (including as part of any
governmental or regulatory investigation or review, or to comply with SEC rules
or regulations); provided, that the Receiving Party required to make such
disclosure shall, to the extent legally permissible, provide to the Company and
the Sponsor Fund prompt written notice of any such requirement and shall
cooperate with the Company and the Sponsor Fund in seeking a protective order or
other appropriate remedy, to the extent applicable.

(b) Compliance of and Liability for Affiliates and Representatives. Each of the
Sponsor Fund, the Company, Co-Invest HoldCo and the ABRY Investors shall cause
their respective Affiliates to abide by and comply with the provisions of this
Section 6.3. The ABRY Investors shall (i) with respect to the Company
Confidential Information, be liable to the Company for any and all breaches of
the confidentiality and use restrictions set forth herein by the ABRY Investors,
their Affiliates and their Representatives and (ii) with respect to the Sponsor
Fund Confidential Information, be liable to the Sponsor Fund, in each case, for
any and all breaches of the confidentiality and use restrictions set forth
herein by the ABRY Investors, their Affiliates and their Representatives.
Notwithstanding anything to the contrary herein or otherwise, any liability for
breach of this Section 6.3 shall survive the termination of this Agreement and
shall continue in effect forthwith. Notwithstanding the foregoing, no Person
(including any investment fund managed by the Receiving Party or its Affiliates
or any portfolio company of any such investment fund) shall be deemed to be a
Representative of the Receiving Party for purposes of this Section 6.3 or have
any obligation hereunder unless such Person actually receives Company
Confidential Information or Sponsor Fund Confidential Information, as
applicable, from, or on behalf of, the Receiving Party. Further, no Affiliate or
portfolio company of the Receiving Party shall be deemed to be a Representative
hereunder for purposes of this Section 6.3 solely due to the fact that one of
the Receiving Party’s employees who has received or had access to Company
Confidential Information or Sponsor Fund Confidential Information, as
applicable, serves as an officer or member of the board of directors (or similar
governing body) of such Affiliate or portfolio company; provided, that such
employee does not provide Company Confidential Information or Sponsor Fund
Confidential Information, as applicable, to the other directors, officers or
employees of such Affiliate or portfolio company.

 

13



--------------------------------------------------------------------------------

(c) For purposes of this Section 6.3, “Company Confidential Information” and
“Sponsor Fund Confidential Information” shall not include, with respect to any
Person, information: (A) which such Person (or its Affiliates) can demonstrate
was already in the possession of such Person (or its Affiliates) prior to its
receipt from the Company or any Subsidiary thereof lawfully and from a source
actually known by such Person not to be subject to any confidentiality
obligation to such Person, the Company, Sponsor Fund, their respective
Affiliates or the foregoing’s respective Representatives, (B) which such Person
(or its Affiliates) can demonstrate was learned from sources other than the
Company, the Sponsor Fund, their respective Affiliates or the foregoing’s
respective Representatives and, that to the knowledge of such Person (or its
Affiliates), is not bound by any duty of confidentiality to any Person in
respect of such information, after such information was disclosed by the Company
or its Subsidiaries, (C) which is or becomes generally available to the public
or the participants in the industry in which the Company and its Subsidiaries
participate, other than as a result of a disclosure by such Person, any of its
Affiliates or any of its or its Affiliates’ respective Representatives in
violation hereof or (D) which is independently developed by such Person or its
Affiliates without use, reliance upon or reference to Company Confidential
Information or Sponsor Fund Confidential Information, as applicable.

Section 6.4 Antitrust and Regulatory Matters. The ABRY Investors shall use
reasonable efforts to provide the following support to the Company in connection
with information requests relating to applicable Antitrust Laws:

(a) the ABRY Investors shall use reasonable efforts to timely provide
information that is accurate in all material respects to any Governmental
Authority in response to any request from any such Governmental Authority in
connection with applicable Antitrust Laws;

(b) the ABRY Investors shall use reasonable efforts to file any notification
filings, forms and submissions with any Governmental Authority pursuant to
applicable Antitrust Laws; and

(c) the ABRY Investors shall use reasonable efforts to otherwise cooperate in
connection with the parties’ compliance with applicable Antitrust Laws.

ARTICLE VII

MISCELLANEOUS

Section 7.1 GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF

 

14



--------------------------------------------------------------------------------

DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT EVEN
IF, UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

Section 7.2 Binding Effect. This Agreement shall be binding upon the Company,
each of the parties hereto, and their respective permitted successors and
assigns.

Section 7.3 Amendment. This Agreement may be amended, modified or supplemented,
and any provision hereof may be waived, from time to time by an instrument in
writing signed by the Company and the Sponsor Fund; provided, however, that any
such amendment, modification, supplement or waiver shall require the consent of
the ABRY Investors if such amendment, modification, supplement or waiver
(a) would adversely affect the ABRY Investors in any respect or (b) would
disproportionately benefit any other Holder or confer any benefit on any other
Holder to which the ABRY Investors would not be entitled. Upon obtaining any
such consent and without any further action or execution by the ABRY Investors,
(x) any amendment, modification, supplement or waiver of this Agreement may be
implemented and reflected in writing executed solely by the Company and the
Sponsor Fund and (y) each other party to this Agreement shall be deemed a party
to and bound by such amendment, modification, supplement or waiver.
Notwithstanding anything to the contrary in this Agreement, any addition of a
transferee of Company Group Equity Securities in accordance with Article II
shall not constitute an amendment hereto and need be signed only by the Company
and such transferee or recipient.

Section 7.4 Termination. Unless earlier terminated by the mutual agreement of
all the parties hereto, this Agreement shall terminate with respect to each of
the Sponsor Fund and the ABRY Investors, as applicable, upon such time as it
ceases to own any Company Group Equity Securities. Except as otherwise provided
herein, if the Sponsor Fund or the ABRY Investors Dispose of all of their
Company Group Equity Securities, the Sponsor Fund and the ABRY Investors, as
applicable, shall cease to be a party to this Agreement and shall have no
further rights or obligations hereunder; provided, however, that the Company
shall be entitled to enforce the obligations of the Sponsor Fund and the ABRY
Investors, as applicable, pursuant hereto following the termination of this
Agreement until the obligations of the Sponsor Fund and the ABRY Investors, as
applicable, have been performed in full.

Section 7.5 Specific Performance. Each party to this Agreement acknowledges that
a remedy at law for any breach or attempted breach of this Agreement will be
inadequate, agrees that each other party to this Agreement shall be entitled to
specific performance and injunctive and other equitable relief in case of any
such breach or attempted breach and further agrees to waive (to the extent
legally permissible) any legal conditions required to be met for the obtaining
of any such injunctive or other equitable relief (including posting any bond in
order to obtain equitable relief). Each party to this Agreement further agrees
not to raise as a defense or objection to the request or granting of such relief
that any breach of this Agreement is or would be compensable by an award of
money damages or that there is an adequate remedy at law.

Section 7.6 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party,

 

15



--------------------------------------------------------------------------------

but all such counterparts taken together will constitute one and the same
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. This Agreement may be
executed by facsimile or.pdf signature which shall constitute an original for
all purposes.

Section 7.7 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
otherwise unenforceable provisions shall be null and void as to such
jurisdiction. It is the intent of the parties, however, that any invalid,
illegal or otherwise unenforceable provisions be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, illegal or
otherwise unenforceable provisions but are valid and enforceable to the fullest
extent permitted by applicable Law.

Section 7.8 Further Assurances. Subject to the terms and conditions of this
Agreement, each party hereto shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and other documents as any
other party hereto reasonably may request in order to carry out the provisions
of this Agreement and the consummation of the transactions contemplated hereby.

Section 7.9 Submission to Jurisdiction. Each of the parties hereto irrevocably
(i) consents to submit itself to the personal jurisdiction of the Delaware Court
of Chancery or, in the event (but only in the event) that the Delaware Court of
Chancery does not have subject matter jurisdiction over such legal action or
proceeding, the United States District Court for the District of Delaware or, in
the event (but only in the event) that such United States District Court for the
District of Delaware also does not have subject matter jurisdiction over such
legal action or proceeding, any Delaware state court sitting in New Castle
County, in connection with any matter based upon or arising out of this
Agreement or the actions of the parties hereof, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement in any court other than the courts of the State of
Delaware, as described above. Each of the parties hereto hereby agrees that
service of any process, summons, notice or document by U.S. registered mail to
the addresses set forth in Annex I shall be effective service of process for any
suit or proceeding in connection with this Agreement. Each party to this
Agreement hereby irrevocably waives, and agrees not to assert, by way of motion,
as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Agreement, any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve process in accordance with this Section 7.9 that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable Law, that the
suit, action or proceeding in any such court is brought in an inconvenient
forum, that the venue of such suit, action or proceeding is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by

 

16



--------------------------------------------------------------------------------

applicable Law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which a party hereto is
entitled pursuant to the final judgment of any court having jurisdiction. Each
party hereto expressly acknowledges that the foregoing waiver is intended to be
irrevocable under the Laws of the State of Delaware and of the United States of
America; provided, that each such party’s consent to jurisdiction and service
contained in this Section 7.9 is solely for the purpose referred to in this
Section 7.9 and shall not be deemed to be a general submission to said courts or
in the State of Delaware other than for such purpose.

Section 7.10 Waiver. No course of dealing between or among the Company or its
Subsidiaries, the Sponsor Fund and the ABRY Investors (or any of them) or any
delay in exercising any rights hereunder will operate as a waiver of any rights
of any party to this Agreement. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

Section 7.11 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES
HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT TO ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY
DOCUMENTS ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREIN.

Section 7.12 Entire Agreement. Except as otherwise expressly provided, this
Agreement and the Rollover Agreement set forth the entire agreement of the
parties hereto as to the subject matter hereof and supersedes all previous and
contemporaneous agreements among all or some of the parties hereto, whether
written, oral or otherwise, as to such subject matter, including the Original
ACE Agreement and the Original Datapipe Agreement. Unless otherwise provided
herein, any consent required by any party hereto may be withheld by such party
in its sole and absolute discretion.

Section 7.13 No Third Party Beneficiaries. Except as expressly provided in this
Agreement, none of the provisions in this Agreement shall be for the benefit of
or enforceable by any Person other than the parties to this Agreement, their
respective heirs, executors, administrators, successors and assigns and, with
respect to Section 7.15 only, Related Parties. The covenants and agreements
contained herein shall be binding upon and inure to the benefit of the heirs,
executors, administrators, successors and assigns of the respective parties
hereto.

Section 7.14 Changes in Company Group Equity Securities. If, and as often as,
there are any changes in Company Group Equity Securities by way of a dividend,
distribution, stock split or combination, reclassification, recapitalization,
exchange or readjustment, whether in a merger, consolidation, conversion or
similar transaction, or by any other means, appropriate adjustment shall be made
in the provisions of this Agreement, as may be required, so that the rights,
privileges, duties and obligations hereunder shall continue with respect to
Company Group Equity Securities as so changed.

 

17



--------------------------------------------------------------------------------

Section 7.15 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or otherwise, and notwithstanding the fact that
certain Holders may be partnerships, limited liability companies, corporations
or other entities, each party hereto covenants, agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered by any
Person pursuant hereto or otherwise shall be had against any of the Sponsor
Fund’s, any Co-Invest HoldCo’s, Apollo Group’s (disregarding the Affiliate
Exclusion), the ABRY Investors’ or any of the foregoing’s respective Affiliates’
former, current or future direct or indirect equity holders, controlling
Persons, stockholders, directors, officers, employees, agents, Affiliates,
members, financing sources, managers, general or limited partners or assignees
(each, a “Related Party,” and, collectively, the “Related Parties”) (it being
agreed that the Affiliate Exclusion shall be disregarded for purposes of all
uses of the terms “Related Party” and “Related Parties” in this Agreement), in
each case other than (subject, for the avoidance of doubt, to the provisions of
this Agreement) each party hereto or any of its respective assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any party hereto or any of its respective
assignees under this Agreement or any documents or instruments delivered by any
Person pursuant hereto for any claim based on, in respect of or by reason of
such obligations or liabilities or their creation; provided, however, that
nothing in this Section 7.15 shall relieve or otherwise limit the liability of
any party hereto or any of its respective assignees for any breach or violation
of its obligations under such agreements, documents or instruments.

Section 7.16 Issuance of Additional Units to the ABRY Investor. If additional
Company Group Equity Securities are issued to the ABRY Investors or the Sponsor
Fund at any time during the term of this Agreement, either directly or upon the
exercise or exchange of securities or loans of the Company (or its Subsidiary,
as applicable) exercisable for or exchangeable into Company Group Equity
Securities, such additional Company Group Equity Securities, as a condition to
their issuance, shall become subject to the terms and provisions of this
Agreement.

Section 7.17 Aggregation of Units. All Company Group Equity Securities
beneficially owned by (a) the ABRY Investors and their Permitted Transferees
shall be aggregated together and (b) the Sponsor Fund, any Co-Invest HoldCo and
their Affiliates shall be aggregated together, in each case, for purposes of
determining the rights or obligations of the ABRY Investors or the Sponsor Fund,
respectively, or the application of any restrictions to the ABRY Investors or
the Sponsor Fund, respectively, under this Agreement in each instance in which
such right, obligation or restriction is determined in respect of or with
reference to any Percentage Interest or ownership of Company Group Equity
Securities, including in connection with any rights pursuant to Article IV. All
rights held by the ABRY Investors, their Affiliates or their Permitted
Transferees under this Agreement shall be exercised solely by the ABRY
Investors.

 

18



--------------------------------------------------------------------------------

Section 7.18 Assignment.

(a) Notwithstanding anything to the contrary contained herein, the Sponsor Fund
may assign its rights or obligations, in whole or in part, under this Agreement
to any member of the Apollo Group. In the event that any additional member of
the Apollo Group (other than any Co-Invest HoldCo) becomes an owner of Company
Group Equity Securities, such Person shall, as a condition to acquiring such
Company Group Equity Securities, become party to this Agreement and this
Agreement shall be amended and restated to provide that such Person or a
designee of such Person shall have the same rights and obligations of the
Sponsor Fund hereunder to the extent of such Person’s ownership of Company Group
Equity Securities.

(b) Notwithstanding anything to the contrary contained herein, the ABRY
Investors may assign, in connection with a Disposition otherwise permitted
hereby, (x) any of its rights or obligations to any Permitted Transferee or
(y) any of its rights (other than the rights set forth in Article IV) to any
transferee of Company Group Equity Securities to whom the ABRY Investors Dispose
of at least fifty percent (50%) of Company Group Equity Securities that it holds
as of the date of this Agreement (subject to Section 7.14). For the avoidance of
doubt, except as set forth in the immediately preceding sentence, the ABRY
Investors shall be prohibited from assigning to any Person any right contained
in this Agreement.

[Signature pages follow.]

 

19



--------------------------------------------------------------------------------

This Agreement is executed by the Company and by the other parties hereto to be
effective as of the date first above written.

 

COMPANY

RACKSPACE TECHNOLOGY, INC.

By:   /s/ Stefanie Box   Name: Stefanie Box  

Title: Vice President, Deputy General

Counsel & Assistant Corporate Secretary

SPONSOR FUND

AP VIII INCEPTION HOLDINGS, L.P.

By:   AP VIII Inception Holdings GP, LLC, its general partner By:   /s/ Laurie
Medley  

Name: Laurie D. Medley

 

Title: Vice President

 

Signature Page to Rackspace Technology, Inc. Investor Rights Agreement



--------------------------------------------------------------------------------

ACE ACE INVESTMENT HOLDINGS, LLC By:   /s/ Brian St. Jean     Name: Brian St.
Jean     Title: Vice President

 

Signature Page to Rackspace Technology, Inc. Investor Rights Agreement



--------------------------------------------------------------------------------

DATAPIPE

DPH 123, LLC

By:   /s/ Brian St. Jean  

Name: Brian St. Jean

 

Title: Vice President and Assistant Secretary

 

Signature Page to Rackspace Technology, Inc. Investor Rights Agreement



--------------------------------------------------------------------------------

Solely for purposes of Section 4.1:

ABRY PARTNERS VIII, L.P.

By:

 

ABRY VIII Capital Partners, L.P.

Its:

 

General Partner

By:

 

ABRY VIII Capital Investments, LLC

Its:

 

General Partner

By:   /s/ Rob Nicewicz

Name: Rob Nicewicz

Title: Authorized Signatory

 

Signature Page to Rackspace Technology, Inc. Investor Rights Agreement



--------------------------------------------------------------------------------

ANNEX I

ADDRESSES FOR NOTICE

RACKSPACE TECHNOLOGY, INC.

1 Fanatical Place

City of Windcrest

San Antonio, Texas 78218

Attention: Stefanie Box, Assistant Secretary & Deputy General Counsel

AP VIII INCEPTION HOLDINGS, L.P.

c/o Apollo Management, L.P.

One Manhattanville Road, Suite 201

Purchase, New York 10577

Attention: Laurie D. Medley, Vice President

With respect to each of Rackspace Technology, Inc. and AP VIII Inception
Holdings, L.P., with a copy to (which copy shall not constitute notice):

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Taurie M. Zeitzer and Brian Scrivani

Email: tzeitzer@paulweiss.com and bscrivani@paulweiss.com

 

Annex I-1



--------------------------------------------------------------------------------

ACE INVESTMENT HOLDINGS, LLC

c/o ABRY Partners II, LLC

888 Boylston Street

Suite 1600

Boston, MA 02199

Attention:    Brian St. Jean Facsimile:    (617) 859-8797

with a copy to (which shall not constitute notice):

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, New York 10022

Attention:    Armand A. Della Monica, P.C.    Joshua Kogan, P.C. Facsimile:   
(212) 446-4900 Email:    armand.dellamonica@kirkland.com   
joshua.kogan@kirkland.com

 

Annex I-2



--------------------------------------------------------------------------------

DPH 123, LLC

c/o ABRY Partners II, LLC

888 Boylston Street

Suite 1600

Boston, MA 02199

Attention:    Brian St. Jean Facsimile:    (617) 859-8797

with a copy to (which shall not constitute notice):

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, New York 10022

Attention:    Armand A. Della Monica, P.C.    Joshua Kogan, P.C. Facsimile:   
(212) 446-4900 Email:    armand.dellamonica@kirkland.com   
joshua.kogan@kirkland.com

 

Annex I-3